 

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

McGREGOR W. SCOTT
United States Attorney

DAVID W. SPENCER
Assistant United States Attorney
501 I Street, Suite 10-100 we
Sacramento, CA 95814 MAY 16.2019
Telephone: (916) 554-2700

Facsimile: (916) 554-2900 eae oS ie COURT
by
DEPUTY CLERK

Attorneys for Plaintiff
United States of America

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION [RROPOSED}ORDER TO UNSEAL SEARCH
OF THE UNITED STATES OF AMERICA WARRANTS AND SEARCH WARRANT
FOR SEARCH WARRANTS CONCERNING: | AFFIDAVITS

Chevele Bernard RICHARDSON 2:19-SW-0434 AC

411 S. Stanislaus, Apartment #3205 2:19-SW-0436 AC
Stockton, California 95207

 

 

 

 

Upon application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

Dated: Seta ot fa. Fé f 4 a

 

 

The Honorable Allison Claire
UNITED STATES MAGISTRATE JUDGE

ORDER TO REQUEST TO UNSEAL SEARCH
WARRANTS AND SEARCH WARRANT |
AFFIDAVITS

 

 
